                        Case 1:18-cv-00508-ER Document 102 Filed 08/11/21 Page 1 of 1
2AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                         Southern                               District of                                        New York


                 Jamal Altowaiti, et al.                                     CONSENT ORDER GRANTING
                                              Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                             V.
                    Chad Wolf, et al.                                        CASE NUMBER:                 18 Civ. 508 (ER)
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court,             Defendants                                                     substitutes
                                                                                                          (Party (s) Name)

Joshua Evan Kahane                                                           , State Bar No.       5401898                        as counsel of record in
                            (Name of New Attorney)

place of       Kirti Vaidya Reddy                                                                                                                                  .
                                                          (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                  U.S. Attorney's Office for the Southern District of New York

           Address:                    86 Chambers Street, 3rd Floor, New York, NY 10007

           Telephone:                  (212) 637-2699                                Facsimile (212) 637-2786
           E-Mail (Optional):          joshua.kahane@usdoj.gov


I consent to the above substitution.
Date:
                                                                                                               (Signature of Party (s))

I consent to being substituted.
Date:                          8/11/2021                                           Kirti Reddy                               Digitally signed by Kirti Reddy
                                                                                                                             Date: 2021.08.11 12:57:38 -04'00'

                                                                                                      (Signature of Former Attorney (s))

I consent to the above substitution.
Date:                          8/11/2021                                           JOSHUA KAHANE                             Digitally signed by JOSHUA KAHANE
                                                                                                                             Date: 2021.08.11 14:20:24 -04'00'

                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:             8/11/2021
                                                                                                                       Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
